Case 1:20-cv-00243-RDA-JFA Document 4 Filed 04/17/20 Page 1 of 2 PageID# 27



                           UNITED STATES DISTRICT COURT FOR THE
                               EASTERN DISTRICT OF VIRGINIA
                                     (Alexandria Division)
 – – – – – – – – – – – – – – – – – – – – – – – – – – – – – – – – –X

WOOFIES, LLC,                                                     :
                                         Plaintiff,               :    Civil Action No. 1:20-CV-00243
                               v.                                 :
Uprising Phoenix, L.L.C. d/b/a Woofys, Ayman :
Koshok, Kareem Koshok, and RPAI Chantilly
Crossing, L.L.C.,
                                         Defendants.              :
 – – – – – – – – – – – – – – – – – – – – – – – – – – – – – – – – –X

          PLAINTIFF WOOFIES, LLC’S NOTICE OF VOLUNTARY DISMISSAL

         Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Woofies, LLC

(“Plaintiff”), by and through undersigned counsel, hereby gives notice that it is voluntarily

dismissing, and does hereby voluntarily dismiss without prejudice, the Complaint filed in this

action against Defendants Uprising Phoenix, L.L.C. d/b/a Woofys, Ayman Koshok, Kareem

Koshok, and RPAI Chantilly Crossing, L.L.C.



                                                                  Respectfully submitted,

                                                                  /s/ Karen A. Doner
                                                                  Karen A. Doner (VSB No. 40999)
                                                                  Natalie Rainforth Poteet (VSB No. 89862)
                                                                  Doner Law, PLC
                                                                  1750 Tysons Blvd., Suite 1500
                                                                  Tysons Corner, Virginia 22102
                                                                  Tel: (703) 462-5471 / Fax: (703) 462-5437
                                                                  kdoner@ donerlawplc.com
                                                                  npoteet@donerlawplc.com

                                                                  Counsel for Plaintiff Woofies, LLC




                                                              1
Case 1:20-cv-00243-RDA-JFA Document 4 Filed 04/17/20 Page 2 of 2 PageID# 28



                                CERTIFICATE OF SERVICE

       I hereby certify that on this 17th day of April, 2020, a copy of the foregoing Notice of

Voluntary Dismissal was filed electronically. Notice of this filing will be sent to all parties

enrolled by operation of the Court’s electronic filing system.

       In addition, copies of the foregoing have been served by regular mail to:


                       James T. Bacon, Esq.
                       Allred, Bacon, Halfhill & Young, PC
                       11350 Random Hills Road
                       Suite 700
                       Fairfax, Virginia 22030

                       Counsel for Defendants




                                                                   /s/ Karen A. Doner
                                                                      Karen A. Doner




                                                 2
